Opinion filed November 12, 2021




                                      In The

        Eleventh Court of Appeals
                                    ___________

                              No. 11-21-00213-CR
                                    ___________

                EX PARTE MICHAEL JOE ANDERSON


                    On Appeal from the 220th District Court
                          Comanche County, Texas
                      Trial Court Cause No. CR03521-A


                     MEMORANDUM OPINION
      Michael Joe Anderson, Appellant, has filed a pro se notice of appeal from the
denial of an application for postconviction writ of habeas corpus, which Appellant
purportedly filed pursuant to Article 11.072 of the Texas Code of Criminal
Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.072 (West Supp. 2020). We
dismiss for want of jurisdiction.
      When the appeal was docketed in this court, we notified Appellant by letter
that it did not appear that we had jurisdiction in this matter. We requested that
Appellant respond and show grounds to continue this appeal. Appellant has not filed
a response.
      Article 11.072 provides for habeas relief for an individual who is either
serving a term of community supervision or who has completed a term of community
supervision. Id. art. 11.072, § 1; Ex parte Villanueva, 252 S.W.3d 391, 397 (Tex.
Crim. App. 2008). An individual who has been finally convicted of a felony and
sentenced to imprisonment may not seek habeas relief under Article 11.072; he must
instead file an Article 11.07 writ application. See CRIM. PROC. art. 11.07, §§ 1, 3;
Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding) (“Article 11.07 provides
the exclusive means to challenge a final felony conviction.”).
      Article 11.07 vests complete jurisdiction over postconviction relief from final
felony convictions in the Texas Court of Criminal Appeals. See CRIM. PROC. art.
11.07, §§ 3, 5; Bd. of Pardons & Paroles ex rel. Keene, 910 S.W.2d at 484; Hoang v.
State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993) (only Court of Criminal Appeals
has authority to grant postconviction relief from final felony convictions). There is
no role for the intermediate courts of appeals in the procedure under Article 11.07,
and this court has no jurisdiction over final postconviction felony writs. See CRIM.
PROC. art. 11.07, § 3; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (orig. proceeding).
      The documents on file in this appeal show that the trial court, after initially
placing Appellant on deferred adjudication community supervision, adjudicated
Appellant’s guilt and assessed his punishment at imprisonment for eight years.
When this occurred, Appellant was no longer eligible for relief under Article 11.072.
See CRIM. PROC. art. 11.07, §§ 1, 3; Villanueva, 252 S.W.3d at 397; Ex parte Rios,
No. 05-19-00051-CR, 2019 WL 2296234, at *1 (Tex. App.—Dallas May 30, 2019,
no pet.) (mem. op., not designated for publication). Because Appellant has been
finally convicted of a felony, this court has no jurisdiction to entertain his appeal


                                         2
from the denial of his application for writ of habeas corpus. See Rios, 2019 WL
2296234, at *1–2.
      We dismiss this appeal for want of jurisdiction.


                                                   PER CURIAM


November 12, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3